UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 31, 2011 (Date of earliest event reported) CLEANTECH BIOFUELS, INC. (Exact name of registrant as specified in its charter) Delaware 333-145939 33-0754902 (State of or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 7386 Pershing Ave, University City, Missouri 63130 (Address of principal executive offices) (314)862-8670 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e- 4(c)) Section1 – Registrant’s Business and Operations Item1.01. Entry into a Material Definitive Agreement. CleanTech Biofuels, Inc. (the “Company”) issued a promissory note on September 1, 2010 to CMS Acquisition, LLC (“CMS”) in the amount of $100,000 (the “Note”) that was due to mature on February 28, 2011. On February 11, 2011, the Company and CMS entered into an amendment extending the due date to May 15, 2011 while paying $25,000 on the Note and all accrued interest to date. On May 31, 2011, the Company and CMS entered into Amendment No. 2 extending the due date to July 15, 2011 while increasing the interest rate on the outstanding balance of the Note to 10%. A copy of Amendment No. 2, dated May 31, 2011, is attached as Exhibit10.23 and is incorporated herein by reference. The foregoing description of Amendment No. 2 is qualified in its entirety by reference to the full text of such agreement. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Amendment No. 2 dated May 31, 2011 to a Promissory note issued in favor of CMS Acquisition, LLC dated September 1, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CLEANTECH BIOFUELS, INC. Date:June 1, 2011 By: /s/Edward P. Hennessey Name: Edward P. Hennessey Title: Chief Executive Officer and President 3
